Citation Nr: 1802078	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for psoriasis as secondary to service-connected schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's psoriasis is shown to have been caused or aggravated by his service-connected schizophrenia.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for psoriasis are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  Thus, the Board must consider both direct and secondary theories of entitlement with respect to the Veteran's claim of service connection.  However, as the Board is granting service connection based on a secondary theory of entitlement, the additional theory of direct service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection theory will not be further discussed.  See 38 U.S.C. § 7104.

The Veteran contends that his service-connected schizophrenia either caused, or aggravated his psoriasis.  See Statement in Support of Claim entered in Caseflow Reader in August 2009.   

The Board notes that the Veteran has a current diagnosis of psoriasis.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in January 2010.  As such, element (1) under Wallin is met.

The Veteran is currently service-connected for schizophrenia.  As such, element (2) under Wallin is met.

The third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  The evidence supports a finding that the Veteran's psoriasis is proximately due to his service-connected schizophrenia.

In May 2011, December 2013, and October 2017, the Veteran submitted articles documenting the relationship between schizophrenia and psoriasis.  See Correspondence entered in Caseflow Reader in April 2011 and December 2013; see also Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in October 2017.  The October article stated that "a new study found that people suffering from schizophrenia face a greater risk of developing autoimmune diseases, such as psoriasis and multiple sclerosis."  See id.  

In December 2013, the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) examination for skin condition.  The examiner diagnosed psoriasis with an onset date in August 2009.  The examiner noted that the Veteran had dry skin on his shoulders, arms, forearms, elbows, shins, knees, upper legs, hips, and his trunk.  The examiner noted that the skin condition did not have an impact of the Veteran's ability to work.  The examiner confirmed the Veteran's psoriasis diagnosis.

In October 2017, the Veteran submitted a DBQ for his psoriasis.  The examiner noted that the Veteran had severe extensive plaque psoriasis which was diagnosed in the 1970s.  The examiner noted that in the 1970, the Veteran had psoriasis on one party of his body.  The psoriasis spread to most of the Veteran's body, and he has had trouble with the condition since then.  The examiner stated that the Veteran's schizophrenia worsens his psoriasis.  The examiner further stated that there is suggestion that there maybe be an increased rate of psoriasis in patients with schizophrenia.  

The Board notes that the October 2017 examiner provided an opinion that weighs in favor of the Veteran's claim.  There are no conflicting competent medical opinions of record.  To the extent that the examiner was unable to establish a baseline and specific degree of aggravation beyond that baseline, the Board resolves doubt in favor of the Veteran, and awards service connection for psoriasis in full.  In short, the Board finds that the criteria for service connection for psoriasis are met.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for psoriasis is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


